Exhibit 10.1

 

LOGO [g56099401.jpg]          

Walgreens Boots Alliance, Inc.

102 Wilmot Road

    

Deerfield, IL 60015

wba.com

March 6, 2018

Mr. James Kehoe

Dear James,

We are pleased to offer you the position of Executive Vice President and Global
Chief Financial Officer, currently reporting to Stefano Pessina, Executive
Vice-Chairman and Chief Executive Officer. We look forward to you joining our
team. As a U.S.-based team member working at the Walgreens Boots Alliance
(“WBA”) group level, your employer for payroll, benefits and tax (W-2) purposes
will be within the Walgreen Co. U.S. family of companies. The terms of this
offer are subject to the final approval of the Compensation Committee of the
Board of Directors of WBA and securing valid authorization for US employment.
Below are the terms of your offer:

Base Salary. Your salary will be $900,000 annually, less all applicable tax
withholdings and benefit deductions – paid monthly in accordance with our
salaried team member payroll cycle.

Annual Bonus Opportunity. Based on your position, you will be eligible for
annual bonuses under the WBA corporate bonus program, which is based on the
Company’s fiscal year running from September 1 through August 31. You will be
eligible for a pro-rated bonus for the remainder of the current fiscal year. The
current bonus target for your position is 125% of your eligible earnings. Your
actual bonus each year is subject to Company performance and your individual
performance, and all bonuses are subject to the discretion and approval of the
Compensation Committee of our Board of Directors.

Long-Term Incentives. You will also be eligible for long-term incentives granted
under the terms and conditions of the WBA 2013 Omnibus Incentive Plan. You will
be eligible for market-competitive award levels granted at the discretion of the
Compensation Committee of our Board of Directors. For your position, long-term
incentives currently consist of the programs listed below and a combined target
award equal in economic value to $3,500,000 annually. You will receive your
first award on the next annual grant date following your hire date, subject to
approval by the Compensation Committee of the Board of Directors of WBA. As
shown below, the allocation among the two types of awards is roughly 50% in
stock options and 50% in performance shares. In making award decisions each
year, the Compensation Committee considers target award levels, budget levels,
relative individual performance, and other factors consistent with our pay for
performance philosophy.

Stock Options: Stock options are currently awarded annually. One-third of the
award vests on the first, second and third anniversaries of the grant date and
may be exercised up to 10 years after the grant date. Stock options currently
make up 50% of your total annual target award described above.



--------------------------------------------------------------------------------

LOGO [g56099401.jpg]

Mr. James Kehoe

 

Performance Shares: The performance share program provides an award of
contingent shares with each year’s grant. Contingent shares are earned and
settled in shares of WBA stock at the end of a three-year performance period,
and the final award is based on the performance of the Company over that
three-year period. Performance shares currently make up 50% of your total target
award.

The annual and long-term incentives described above, including program
components and target award levels, are subject to adjustments over time, as we
continually review our program features to align with market practices and other
total rewards objectives.

Other Employee Benefits. See the attached “Overview of Management Benefits,”
briefly describing the employee benefits that are applicable. In addition, you
will be entitled to participate in the WBA Executive Severance and Change in
Control Plan and other benefit plans and programs that are generally applicable
to U.S.-based executive officers of WBA, in all cases subject to changes of
general application from time to time.

Relocation. It is understood that you will relocate to the Chicagoland area
during calendar year 2018, and you will be eligible for relocation benefits in
accordance with Company policy for management employees, as summarized in the
WBA Global Permanent Transfer Policy provided to you, which includes temporary
living (including subsidized lodging, transportation and meals) in the U.S.
until such time as you are relocated to the U.S. WBA further agrees to cooperate
with you to allow you to make periodic trips to Japan to visit your family until
they are relocated to the U.S. and to provide your airfare for up to three
(3) such trips (in addition to the subsidized airfare already contemplated under
the WBA Global Permanent Transfer Policy). Upon offer acceptance, a member of
our HR Shared Services Department will be in contact with you to walk you
through the details and process.

Other Compensation. In consideration for your overall benefit package with your
prior employer, you will receive the following sign-on incentives:

 

  •   Cash Sign-on/Retention Payment: A one-time sign-on/retention bonus of
$2,500,000 to be paid in two installments,  1⁄2 within 30 days following your
first day of employment and  1⁄2 within 30 days of your first anniversary of
employment, both payments are subject to normal tax withholding. This bonus is
subject to the terms and conditions of a retention bonus agreement that you are
required to sign as a condition to this benefit, and which is attached to this
letter. In particular, this agreement spells out that your continued employment
is required in order to receive and retain each installment payment, and if you
voluntarily leave the Company or you are involuntarily terminated for “cause”
(as defined in the attached retention bonus agreement) prior to the one-year
anniversary of each installment payment date, you will be required to reimburse
the Company for the full amount of such payment.

 

  •   Special Restricted Stock Unit (“RSU”) Award: A one-time award of RSUs
equal in economic value to $4,500,000. This special award will be granted on the
first day of the quarter on or next following your date of hire and will vest
1/3 on each of the first, second and third anniversaries of the date of grant.
This award will be subject to the terms and conditions of the WBA 2013 Omnibus
Incentive Plan and the applicable award agreement.



--------------------------------------------------------------------------------

LOGO [g56099401.jpg]

Mr. James Kehoe

 

Non-Compete. As a condition to this offer of employment, you will be required to
sign a Non-Competition, Non-Solicitation and Confidentiality Agreement when you
begin employment. This is a standard agreement, with certain terms tailored to
your area and position. A copy of this Agreement can be provided in advance upon
request. A similar agreement may also be included as part of RSU and stock
option award agreements.

U.S. Employment Authorization. This offer is contingent upon obtaining and
maintaining O-1 Nonimmigrant visa status. The O-1 provides temporary U.S.
employment authorization. Subject to the continuation of employment in the
aforementioned role, the O-1 can be extended in one-year increments. Our
internal immigration counsel will assist you with obtaining the O-1 and
extending the O-1 visa at WBA’s cost. Subsequently, upon your request and
following at least one year of employment, WBA will support a green card
application in connection with continued employment with WBA. This is of course
subject to your continued employment up to and through the application process,
and is further subject to there being no undue restrictions placed on your
ability to travel internationally on WBA business during the application
process. Our immigration counsel will assist you with the green card application
process at WBA’s cost.

Your start date will be June 1, 2018. On your start date, please bring proof of
your identity and eligibility for employment.    

Please note that WBA, in an effort to maintain our strong sense of pride in the
way we conduct our business, requires all employees to dress in business casual
attire while at work or on travel representing the company.

Our offer of employment is contingent on your passing a pre-employment applicant
background check and a pre-employment drug screen under our Drug Free Work Place
Policy. It is our policy that the pre-employment drug screen test be completed
within 48 hours of your arrival in the US following receipt of this offer
packet. We will work with you to find your nearest drug testing location when
you return to the US. Enclosed are the “Forensic Drug Testing Custody and
Control Form” and the “Drug Test Consent/Release Form”. Please complete and
return the consent/release form with the offer letter. You will need to bring
the Forensic Drug Testing Custody and Control Form with you to the drug test
facility along with a valid photo I.D. accepted by the state.

If you want to accept this offer of employment, please sign your name on the
line below, fill in the date, and return the signed letter in the enclosed
envelope. The duplicate of this letter is for your records. By signing below,
you are confirming that no actual breach, threatened breach or other violation
of any past, current or contemplated oral or written contractual arrangement to
which you are a party (including, but not limited to, any non-compete,
non-solicitation or confidentiality agreement with any former employer) has or
will occur by virtue of your acceptance of this offer of employment or your
performing services for WBA. Failure to comply can result in the rescission of
this offer or termination of employment.



--------------------------------------------------------------------------------

LOGO [g56099401.jpg]

Mr. James Kehoe

 

You should not consider our offer of employment to be a contract or guarantee of
indefinite employment. Employment at WBA is at will, for no definite term, and
is subject to WBA policies, which can be changed from time to time.

This offer letter may be signed in counterparts, each of which shall be an
original, with the same effect as if the signatures thereto and hereto were upon
the same instrument. One or more counterparts of this offer letter may be
delivered by facsimile or PDF electronic file with the intention that delivery
by such means shall have the same effect as delivery of an original counterpart
thereof.

If you have any questions please call me at [phone number].

Sincerely,

/s/ Lisa Hare

Lisa Hare

VP, Global Talent Acquisition

Walgreens Boots Alliance, Inc.

Enclosures

cc:     Kathleen Wilson-Thompson

I accept the offer of employment as of the date first written above and
understand that the offer is not intended to be a guarantee of continued
employment.

 

Name:   /s/ James Kehoe   James Kehoe



--------------------------------------------------------------------------------

LOGO [g56099401.jpg]

Mr. James Kehoe

 

CORPORATE RECRUITMENT RETENTION BONUS PROGRAM

AGREEMENT

This Retention Bonus Agreement (“Agreement”) is entered into by and between
James Kehoe (the “Employee”) and Walgreen Co., an Illinois corporation,
including any applicable subsidiary or other affiliate of Walgreen Co. that
serves as the Employee’s employer (collectively, “Walgreens”), and is effective
as of the Employee’s date of hire with Walgreens (the “Hire Date”).

NOW THEREFORE, in consideration of the covenants and agreements set forth
herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:

 

A. SIGN-ON AND RETENTION BONUSES

Subject to the remaining terms and conditions of this Agreement, Walgreens
agrees to pay to the Employee the following bonuses:

 

(1) Sign-On Bonus of $1,250,000. This bonus is in consideration of the
Employee’s commitment to remain employed with Walgreens from the Hire Date
through the one-year anniversary of the Hire Date (the “Sign-On Bonus Retention
Period”). The sign-on bonus (less applicable withholdings and deductions) will
be paid within 30 days after both the Hire Date and the Employee’s execution of
this Agreement.

 

(2) Retention Bonus of $1,250,000. This bonus is in consideration of the
Employee’s commitment to remain employed with Walgreens from the Hire Date
through the one-year anniversary of the Hire Date and then for an additional one
year thereafter (collectively, the “Retention Bonus Retention Period”). This
retention bonus (less applicable withholdings and deductions) will be paid
within 30 days after the one-year anniversary of the Hire Date.

 

B. TERMINATION OF EMPLOYMENT; PAYBACK REQUIREMENT

 

(1) For each of the bonuses listed above, if prior to the end of the Retention
Period applicable to such bonus, the Employee resigns from Walgreens or his or
her employment is terminated by Walgreens for “Cause,” as defined in Part C
below, then the Employee shall not receive any bonuses not yet paid and shall be
obligated to repay to Walgreens the entire amount of such bonus already paid.
This amount shall be due and payable within 30 days of the Employee’s separation
from Walgreens, and Walgreens may then deduct any sum owed to Walgreens from any
salary or other wages which would otherwise be payable to the Employee at that
time. The Employee waives presentment for payment, notice of dishonor, protest,
and notice of protest.

 

(2)

For each of the bonuses listed above, if prior to the end of the Retention
Period applicable to such bonus, the Employee’s employment is terminated by
Walgreens without “Cause,” as defined in Part C below, or upon the death or
“Disability” (as defined in part C below) of the Employee, then the Employee
shall receive any bonuses not yet



--------------------------------------------------------------------------------

LOGO [g56099401.jpg]

Mr. James Kehoe

 

paid, which shall be paid to the Employee (less applicable withholdings and
deductions) within 30 days after the date of termination, and the Employee shall
not be obligated to repay to Walgreens any bonus already paid. The foregoing
shall be subject to Employee’s execution and non-revocation of a general waiver
and release reasonably acceptable to Walgreens. If the period during which the
Employee may consider whether to execute or revoke such waiver and release
begins in one calendar year and ends in a subsequent calendar year, the payment
of the bonus pursuant to this Part B(2) shall be paid in the subsequent calendar
year.

 

C. OTHER TERMS AND CONDITIONS

 

(1) “Cause” and “Disability” shall be as defined in the Walgreens Boots
Alliance, Inc. Executive Severance and Change in Control Plan.

 

(2) The terms of this Agreement must remain strictly confidential at all times;
provided however that, disclosure by the Employee is permitted to immediate
family members and legal/financial advisors. Failure to comply with this
requirement can result in forfeiture of the sign-on and/or retention bonus
and/or disciplinary action.

 

(3) The Employee agrees and understands that employment with Walgreens is for no
definite period and may be terminated at any time, with or without cause, at the
option of either Walgreens or the Employee.

 

(4) The Employee understands the terms and conditions of this Agreement, has had
an opportunity to consult with counsel, and agrees to abide by the terms of this
Agreement.

 

(5) This Agreement is intended to comply with the requirements of Section 409A
of the Internal Revenue Code of 1986, as amended (the “Code”), and shall be
interpreted and construed consistently with such intent. For purposes of
Section 409A of the Code, each payment shall constitute a “separately
identified” amount within the meaning of Treasury Regulation §1.409A-2(b)(2). In
the event the terms of this Agreement would subject the Employee to taxes or
penalties under Section 409A of the Code (“409A Penalties”), Walgreens and the
Employee shall cooperate to amend the terms of this Agreement to avoid such 409A
Penalties, to the extent possible; provided that in no event shall Walgreens be
responsible for any 409A Penalties that arise in connection with any amounts
payable under this Agreement. To the extent any amounts under this Agreement are
payable by reference to the Employee’s “termination of employment,” such term
shall be deemed to refer to the Employee’s “separation from service,” within the
meaning of Section 409A of the Code. Notwithstanding any other provision in this
Agreement, if the Employee is a “specified employee,” as defined in Section 409A
of the Code, as of the date of the Employee’s separation from service, then to
the extent any amount payable to the Employee (i) constitutes the payment of
nonqualified deferred compensation, within the meaning of Section 409A of the
Code, (ii) is payable upon the Employee’s separation from service and
(iii) under the terms of this Agreement would be payable prior to the six-month
anniversary of the Employee’s separation from service, such payment shall be
delayed until the earlier to occur of (a) the 30-day period following the
six-month anniversary of the separation from service and (b) the date of the
Employee’s death.



--------------------------------------------------------------------------------

LOGO [g56099401.jpg]

Mr. James Kehoe

 

(6) This Agreement may be signed in counterparts, each of which shall be an
original, with the same effect as if the signatures thereto and hereto were upon
the same instrument. One or more counterparts of this Agreement may be delivered
by facsimile or PDF electronic file with the intention that delivery by such
means shall have the same effect as delivery of an original counterpart thereof.

 

EMPLOYEE /s/ James Kehoe James Kehoe

 

WALGREEN CO. By:   /s/ Lisa T. Hare

Name and Title:   Lisa T. Hare   VP, Global Talent Acquisition